Citation Nr: 0325027	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  03-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant is a veteran who had active service in the U.S. 
Navy from August 1945 to July 1946 and in the U.S. Army from 
January 1952 to January 1954.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Although the RO adjudicated the claim on the merits, the 
Board is required to determine whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The issue has 
been characterized accordingly.  The matter of entitlement to 
service connection for bilateral hearing loss based on de 
novo review will be addressed in a REMAND which follows this 
decision.  


FINDINGS OF FACT

1.  In a December 1997 unappealed rating decision, the RO 
denied service connection for bilateral hearing loss, finding 
in essence that there was no nexus between the veteran's 
current hearing loss disability and service.

2.  Competent evidence added to the record since the December 
1997 decision relates to an unestablished fact (a nexus 
between current hearing loss and service) necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and a claim of 
entitlement to service connection for bilateral hearing loss 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  It is significant to note that the VCAA 
revised VA duties to assist and notify, but that the enhanced 
duty to assist provisions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  

In correspondence dated in January 2003, the RO notified the 
veteran of the VCAA and of the evidence necessary to 
substantiate his claim.  As the veteran has been kept 
apprised of what he must show to prevail in his claim, what 
the evidence shows, and what information and evidence he is 
responsible for submitting and what evidence VA must secure, 
there is no further duty to notify.  See generally, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a December 1997 rating decision the RO denied service 
connection for bilateral hearing loss, finding essentially 
that there was no evidence of a nexus between current 
bilateral hearing loss and service.  The veteran did not 
appeal that determination and it has become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

"New and material" evidence is defined by regulation, as 
follows:

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a). 

Evidence of record at the time of the December 1997 RO 
decision included: service records documenting service aboard 
a battleship, evidencing likely noise exposure, and service 
medical records showing no evidence of hearing loss; 
treatment reports from a private physician, Dr. MH, dating 
from August 1993 to June 1996; and a September 1993 summary 
from a private audiologist.  The private medical records 
essentially documented a hearing loss disability from 1993.

Evidence added to the record since December 1997 includes: a 
March 2003 treatment report from Dr. MH, and treatment 
records from Dr. MH dating from August 1993 to June 1996.  In 
the March 2003 report, Dr. MH indicated that the veteran 
"had a long-standing hearing loss in both ears, but more in 
the right than the left, after being in the service where he 
was exposed to severe loud noises in the right ear on a 
regular basis."

The evidence added since December 1997 is new and material 
evidence.  It was not previously submitted; and as it 
addresses the matter of a nexus between the veteran's current 
hearing loss and noise exposure in service, it relates to an 
unestablished fact needed to substantiate the claim.  Hence, 
the claim must be reopened.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened.  





REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The evidence of record now includes a 
vague private medical opinion relating the veteran's current 
hearing loss disability to service.  The rationale for the 
opinion is not given.  As nexus between current disability 
and an alleged precipitating event in service is a medical 
question, further development in the form of an examination 
to ascertain whether there indeed is such a nexus is 
indicated.  Furthermore, it appears that there are 
outstanding records which may be pertinent.  Specifically, 
Dr. MH referred the veteran for an audiological consult in 
1993.  Documentation of the complaints and findings leading 
up to the referral is incomplete.  Presumably, there is some 
such documentation in earlier records kept by Dr. MH.  This 
evidence may be critical to the claim at hand.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
bilateral hearing loss since separation 
from service.  The veteran must provide 
any necessary releases, specifically 
including for complete clinical records 
of all treatment he received from Dr. MH 
from service to September 8, 1993, and 
complete clinical records of anyone who 
evaluated or treated him for hearing 
loss.  In this regard he should be 
advised of the provisions of 38 C.F.R. 
§ 3.158

2.  The RO should obtain all pertinent 
records from the identified sources 
(specifically including Dr. MH).  The RO 
should also contact Dr. MH regarding his 
March 2003 notation that the veteran had 
a long-standing hearing loss related to 
noise exposure in service and ask him to 
explain the basis for that notation.

3.  The RO should then arrange for a VA 
audiological evaluation (with audiometric 
studies) to determine whether, as least 
likely as not, the veteran has a 
bilateral hearing loss disability related 
to noise exposure in service (as opposed 
to any postservice noise exposure or 
other intervening factors).  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should elicit 
the veteran's occupational history, to 
ascertain the extent of any post-service 
noise exposure, and should explain the 
rationale for the opinion given.

4.  The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  No action is required 
of the appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other action must be handled in an expeditious 
manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



